Citation Nr: 0022159	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected bilateral claw foot, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran had active duty from July 1973 to September 1976.  
This matter was previously before the Board, and was remanded 
for additional development in August 1999.  On remand, 
medical records were obtained, most of which were duplicates 
of documents previously of record.  As pointed out by the 
veteran's representative, none of the evidence was more 
recent than June 1998.  In light of the fact that the veteran 
asserted in his May 2000 statement that his foot condition 
has worsened over the years, and that now driving a standard 
transmission truck causes extreme discomfort, the Board is 
concerned that the most recent comprehensive foot examination 
was conducted more than three years ago and might not reflect 
the current level of disability.  

As this claim for an increased rating is well-grounded by the 
veteran's assertions that his disability has worsened over 
the years, VA has a duty to assist that includes, in 
appropriate circumstances, conducting a VA examination.  
38 U.S.C.A. § 5107 (West 1991).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran should be afforded a VA 
examination by the appropriate medical 
professional to identify the current 
symptoms and manifestations of the 
veteran's service-connected bilateral 
claw foot.  The claims folder should be 
made available to the examiner for review 
before the examination.  All findings 
should be reported legibly and in detail.  
The examiner should address the symptoms 
of each foot separately, and should 
indicate whether the veteran has symptoms 
comparable with marked contraction of 
plantar fascia with dropped forefoot, all 
toes hammer toes, very painful 
callosities, marked varus deformity; or 
if all toes are tending to dorsiflexion, 
whether there is limitation of 
dorsiflexion at the ankle to the right 
angle, shortened plantar fascia and 
marked tenderness under the metatarsal 
heads.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. Bryant
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



